           CASE 0:21-cv-00245-ECT-BRT Doc. 6 Filed 03/05/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Terrance Mann,                                          File No. 21-cv-245 (ECT/BRT)

              Petitioner,

v.                                                                  ORDER

State of Minnesota,

           Respondent.
________________________________________________________________________

      Magistrate Judge Becky R. Thorson issued a Report and Recommendation on

February 2, 2021. ECF No. 3. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.      The Report and Recommendation [ECF No. 3] is ACCEPTED.

      2.      Petitioner’s motion to extend the time in which to file a petition for a writ of

habeas corpus [ECF No. 1] is DENIED.

      3.      This action is dismissed without prejudice.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 5, 2021                       s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court
